UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to 000-52621 (Commission file number) Midas Medici Group Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 37-1532843 (State or other jurisdictionof incorporation or organization) (IRS Employer Identification No.) 445 Park Avenue, 20th Floor New York, New York 10022 (Address of principal executive offices) (212) 792-0920 (Issuer's telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x There were 2,566,516 shares of the issuer's common stock issued and outstanding as of May14, 2010. 1 MIDAS MEDICI GROUP HOLDINGS, INC. Index PART I. FINANCIAL INFORMATION Page Number Item 1. Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2010 (Unaudited) and December 31, 2009 3 Condensed Consolidated Statements of Operations and Comprehensive Lossfor the three months ended March 31, 2010 and 2009 (Unaudited) 4 Condensed Consolidated Statement of Stockholders’Deficit forthe three months ended March 31, 2010 and 2009 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2010 and 2009 (Unaudited) 6 Notes toCondensedConsolidated Financial Statements(Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures about Market Risk 26 Item 4T. Controls and Procedures 27 PART II. OTHER INFORMATION Item 1. Legal Proceedings 27 Item1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. Reserved 27 Item 5. Other Information 27 Item 6. Exhibits 27 SIGNATURES 29 2 Midas Medici Group Holdings, Inc. and Subsidiaries Condensed Consolidated Balance Sheets March 31, 2010 (Unaudited) December 31, 2009 (Note 3) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $101,791 and $125,041, respectively Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets Total assets $ $ LIABILITIES AND DEFICIT Current liabilities: Accounts payable and accrued expenses $ $ Revolving credit facility Deferred revenue Current portion of long-term debt Current portion of capital lease obligations Preferred stock dividends payable - stated Total current liabilities Long-term debt, less current portion Capital lease obligations, less current portion Total liabilities Commitments and contingencies Deficit: Deficit of Midas Medici Group Holdings, Inc. and Subsidiaries Preferred stock, par value $0.001; 10,000,000 shares authorized; no shares issued as of March 31, 2010 and December 31, 2009 - - Common stock, $0.001 par value; 40,000,000 authorized; issued 2,991,516 and outstanding 2,566,516 shares at March 31, 2010; issued 2,735,516 and outstanding 2,310,516 shares at December 31, 2009 Treasury stock, at cost; 425,000 shares at March 31, 2010 and December 31, 2009 ) ) Additional paid-in capital ) Accumulated deficit ) ) Accumulated other comprehensive income Total stockholders' deficit of Midas Medici Group Holdings, Inc. and Subsidiaries ) ) Non-controlling interest ) ) Total deficit ) ) Total liabilities and deficit $ $ See the accompanying notes to unaudited condensed consolidatedfinancial statements 3 Midas Medici Group Holdings, Inc. and Subsidiaries Condensed Consolidated Statements of Operations and Comprehensive Loss (Unaudited) Three Months Ended March 31, Revenues $ $ Cost of services Gross margin Operating expenses: Selling, general and administrative Depreciation and amortization Total operating expenses Operating loss ) ) Other income (expense): Interest income - 1 Interest expense ) ) Total other income (expense) ) ) Loss before income taxes ) ) Provision for income taxes Net loss ) ) Less: Net loss attributable to the non-controlling interest Net loss attributable to Midas Medici Group Holdings, Inc. and Subsidiaries ) ) Preferred stock dividends and dividend accretion Preferred stock stated dividends - ) Preferred stock dividend accretion - ) Net loss applicable to common stockholders $ ) $ ) Net loss per common share (basic and diluted) $ ) $ ) Weighted average number of common shares (basic and diluted) Comprehensive loss: Net loss $ ) $ ) Foreign currency translation gain (loss) ) Total comprehensive loss ) ) Comprehensive loss attributable to the non-controlling interest Comprehensive loss attributable to Midas Medici Group Holdings, Inc. and Subsidiaries $ ) $ ) See the accompanying notes to unaudited condensed consolidatedfinancial statements 4 Midas Medici Group Holdings, Inc. and Subsidiaries Condensed Consolidated Statement of Stockholders' Deficit (Unaudited) Common Stock Additional Paid-in Capital TreasuryStock Accumulated Deficit Accumulated Other Comprehensive Income (Loss) Total Stockholders' Deficit Non-Controlling Interest Total Deficit Shares Amount Shares Amount Balance - January 1, 2010 $ $ ) $ ) $ ) $ $ ) $ ) $ ) Sales of common stock Stock-based compensation Foreign currency translation ) ) ) Loss attributed to non-controlling interest - ) ) Net loss attributable to Midas Medici Group Holdings, Inc . ) ) ) Balance - March 31, 2010 $ $ $ ) $ ) $ $ ) $ ) $ ) See the accompanying notes to unaudited condensed consolidatedfinancial statements 5 Midas Medici Group Holdings, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock-based compensation - Changes in operating assets and liabilities, net of effects of consolidation of Utilipoint International, Inc: Accounts receivable Prepaid expenses and other current assets ) Accounts payable and accrued expenses ) ) Deferred revenue Net cash used in operating activities ) ) Cash flows from investing activities: Additions to property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Net borrowings (payments) on revolving credit facility ) Principal payments on capital lease obligations ) ) Principal payments on notes payable ) ) Proceeds from notes payable Proceeds from issuance of common stock Distribution/dividend to preferred stockholders ) - Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $ $ Taxes $ $ Supplemental disclosure of non-cash financing and investing activities: Property and equipment acquired under capital leases $ - $ See the accompanying notes to unaudited condensed consolidatedfinancial statements 6 MIDAS MEDICI GROUP HOLDINGS, INC. AND SUBSIDIARIES (FORMERLY UTILIPOINT INTERNATIONAL, INC. AND SUBSIDIARIES) NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - DESCRIPTION OF BUSINESS Midas Medici Group Holdings, Inc, formerly Mondo Acquisition I, Inc. (“Midas Medici”, the “Company”), was incorporated in the State of Delaware on October 30, 2006 for the purpose of raising capital that was intended to be used in connection with its business plans which included a possible merger, acquisition or other business combination with an operating business. On May 15, 2009, Mondo Management Corp., the then sole shareholder, and Midas Medici Group, Inc. entered into a Purchase Agreement. Pursuant to the Purchase Agreement, Mondo Management Corp. sold to Midas Medici Group 1,000,000 previously issued and outstanding shares of Mondo Management Corp.'s restricted common stock, comprising 100% of the issued and outstanding capital stock of Mondo Management Corp. The execution of the Purchase Agreement resulted in a change in control of the Company, both in its shareholding and management. Effective May 22, 2009, the Company changed its name to Midas Medici Group Holdings, Inc. On August 21, 2009, Midas Medici and Utilipoint International, Inc. (“Utilipoint”), entered into a reverse merger transaction, which resulted in Midas Medici being the “legal acquirer” and Utilipoint the “accounting acquirer”. The prospective filings with the Securities and Exchange Commission (the “SEC”) included the historical financial results of Utilipoint as of and for the periods ended December 31, 2009 and 2008 and Midas Medici, and its subsidiaries only as of and for the period commencing August 21, 2009, the date of the reverse merger. Pursuant to the Merger Agreement, an aggregate of 1,348,516 shares of Midas Medici were issued to Utilipoint shareholders in exchange for 42,191 Utilipoint shares (which represents 100% of the then outstanding shares). This includes 21,523 Utilipoint Series A Preferred Stock that were converted to 687,922 Midas Medici common shares. Further, all outstanding Utilipoint options were exchanged for 172,597 Midas Medici options in accordance with the Midas Medici stock option program, adopted on July 27, 2009. Immediately after the closing of the acquisition and as of December 31, 2009, an aggregate of 2,310,516 shares of common stock were outstanding. Hence, the 1,348,516 shares represented approximately 58% of the outstanding shares of Midas Medici. At the closing of the Merger Agreement on August 21, 2009, Midas Medici ceased to be a shell company. Any reference to “Company”, “Midas Medici”, “we” or “our” after August 21, 2009, refers to Midas Medici Group Holdings, Inc. together with our wholly-owned subsidiary Utilipoint and its subsidiaries. References herein to Utilipoint common shares has been retrospectively adjusted to reflect the exchange ratio 31.962187 Midas Medici common shares for each share of Utilipoint common stock established in the Merger Agreement. Utilipoint, together with its subsidiaries, is a utility and energy consulting, and issues analysis firm. Utilipoint offers public issues and regulatory management, advanced metering infrastructure and meter data management, rates and demand response, utility energy and technology, trading and risk management, and energy investment services. Utilipoint provides its services to energy companies, utilities, investors, regulators, and industry service providers primarily in North America and Europe. Utilipoint also serves select clients in Asia, South America, Africa and the Middle East. Utilipoint is headquartered in Albuquerque, New Mexico, with two domestic regional offices in Tulsa, Oklahoma and Houston, Texas, and is incorporated under the laws of the State of New Mexico. Utilipoint also has a wholly owned subsidiary, Utilipoint, s.r.o., in the Czech Republic and maintains its international operations through its office in Brno, Czech Republic. In July 2009, Utilipoint acquired a controlling interest in The Intelligent Project, LLC (“IP”). IP is a research and advisory services firm addressing the challenges that utilities face in advancing and solving electricity consumers’ needs related to the Smart Grid. IP is headquartered in West Lafayette, Indiana. The acquisition was accounted for as a combination of entities under common control. As such, expenditures amounting to $177,603 for the period from January 1, 2009 through the date of acquisition have been included in the consolidated statements of operations and comprehensive loss as if the acquisition had occurred on January 1, 2009 (See Note 11 – Related Party Transactions). The accompanying unaudited condensed consolidated financial statements present on a consolidated basis the accounts of Midas Medici Group Holdings, Inc and subsidiaries. All significant intercompany accounts and transactions have been eliminated in consolidation. 7 NOTE 2 – LIQUIDITY AND BASIS OF PRESENTATION Our unaudited condensed consolidated financial statements have been prepared assuming that we will continue as a going concern, which contemplates the realization of assets and the settlement of liabilities in the normal course of business and, accordingly, no adjustments have been made to recorded amounts that might result from this uncertainty. Our accumulated deficit at March 31, 2010 was $3,342,075, and we incurred a net loss of $1,063,797 for the three months ended March 31, 2010. On March 31, 2010, we had working capital deficit of $1,797,386. Historically, Utilipoint has funded its operations with cash obtained mainly from stockholders and third-party financings. In February 2010, the Company completed an initial public offering totaling $1,280,000. The public offering included 256,000 shares of our common stock at a price of $5.00 per share. Certain of our affiliates converted outstanding liabilities of $250,000 in the offering, pursuant to which they purchased shares of our common stock at the public offering price of $5.00, which constitute part of the 256,000 shares sold in the offering. As of March 31, 2010, the Company has renegotiated the tangible net worth covenant with Proficio Bank and the first covenant compliance date under the renegotiated covenant will be June 30, 2010. We expect that our cash flow from operations and the proceeds from the public equity offering will allow us to meet our anticipated cash requirements for the next twelve months, excluding any additional funding we will need to pursue our acquisition strategy. Such acquisitions, if entered into, will be funded by the sale of additional debt or equity securities or additional bank financing. The sale of additional equity securities could result in additional dilution to our stockholders, and there can be no guarantee that we will be successful in raising those additional funds on terms that are acceptable to us. Any acquisitions we undertake may be funded through other forms of debt, such as publicly issued or privately placed senior or subordinated debt. NOTE 3 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (a)General The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q, and therefore, do not include all the information necessary for a fair presentation of financial position, results of operations and cash flows in conformity with accounting principles generally accepted in the United States of America. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three ended March 31, 2010 are not necessarily indicative of the results that may be expected for the fiscal year ending December 31, 2010. The unaudited condensed consolidated financial statements should be read in conjunction with the consolidated December 31, 2009 financial statements and footnotes thereto included in the Company’s SEC Form 10-K. The December 31, 2009 balance sheet has been derived from those statements. (b) Revenue Recognition The Company’s primary revenue streams and the basis on which revenue is recognized for each are as follows: Fixed-Price Contracts Fixed price contracts are projects where services are provided at an agreed upon price for defined deliverables. On occasion, clients with fixed price contracts will require an accounting of all hours worked on a project at an agreed upon hourly rate to accompany an invoice. Bundled Service Agreements (“BSAs”) BSAs are packages of services that clients subscribe to, typically on an annual contract basis. The services typically include a combination of the following: •Access to subject matter experts as needed, by telephone •Discounted fees for the Company's events •Advertising space on the IssueAlert® e-publication •One to three reports and/or whitepapers on industry topics •Briefings on industry trends and research findings 8 BSAs also include annual memberships in the Advanced Metering Infrastructure and Meter Data Management (“AMI MDM”) forum and corporate contracts. The AMI MDM forum is designed for electric, water, and/or gas utilities, regulators, utility governing boards, independent system operators and consumer advocacy groups to come together and discuss meter data management successes, problems, issues, interfaces and best practices.Corporate contracts are characterized by an annual contract for a pre-defined amount of market research hours.Clients of this service receive access to the Company’s directory and InfoGrid products. The primary service is the block of hours purchased. The Company believes that the substance of BSAs, indicates that the purchaser pays for a service that is delivered over time. As a result, revenue recognition occurs over the subscription period, or in the case of corporate contracts as the hours are utilized, reflecting the pattern of provision of service. Time and Materials Contracts (“T&M”) T&M are services billed at a set hourly rate.Project related expenses are passed through at cost to clients.Normally invoices occur on monthly basis. The Company recognizes revenue as billed unless the project has a major deliverable(s) associated with it, in which case the revenue is deferred until the major deliverable(s) is provided. Events and Sponsorships The Company hosts events such as conferences.These events include revenues from sponsorships and registration fees which are recognized in the month of the event.Revenues from sponsors of the AMI MDM forum are recognized over the annual subscription period, reflecting the pattern of provision of service. The Company’s deferred revenue consists primarily of amounts received from or billed to clients in conjunction with BSAs, T&M and fixed price contracts for which revenue is recognized over time or upon completion of contract deliverables. (c)Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Significant estimates include: allowances for doubtful accounts, stock compensation expense assumptions, certain revenue recognition methodologies related to contract deliverables, valuation allowances for deferred tax assets, rates at which deferred tax assets and liabilities are expected to be recorded or settled, accruals for paid time off and the estimated labor utilization rate used to determine cost of services for the Company’s foreign subsidiary. (d)Cash and Cash Equivalents For purposes of the statement of cash flows, the Company considers highly liquid financial instruments purchased with original maturities of three months or less to be cash equivalents. (e)Allowance for Doubtful Accounts Allowances for doubtful accounts are based on evaluation of customers’ ability to meet their financial obligations to the Company. When evaluation indicates that the ability to pay is impaired, a specific allowance against amounts due is recorded thereby reducing the net recognized receivable to the amount the Company reasonably believes will be collected. When management determines that receivables are not collectible, the gross receivable is written off against the allowance for doubtful accounts. (f)Property and Equipment Property and equipment is carried at cost, less accumulated depreciation and amortization. Depreciation and amortization is calculated using the straight-line method over the useful lives that typically range from three to ten years.Equipment under capital leases is amortized over the lease termwhich is typically three years and is removed from the Company’s accounting records upon lease termination. (g) Fair Value of Financial Instruments The carrying amounts of financial instruments, which include cash and cash equivalents, accounts receivable, prepaid expenses and other current assets, accounts payable, accrued expenses, other current liabilities, revolving credit facility and debt approximate their fair values due to their short maturities and variable interest rate on the revolving credit facility and fixed rates which approximate market rates on notes payable. 9 (h)Comprehensive Loss Comprehensive loss consists of net loss or gains on foreign currency translations and net loss from operations and is presented in the condensed consolidated statement of operations. This includes charges and credits to equity that are not the result of transactions with stockholders. Included in other comprehensive loss are the cumulative translation adjustments related to the net assets of the operations of the Company’s foreign subsidiary. These adjustments are accumulated within deficit under the caption “Accumulated Other Comprehensive Income”. (i) Stock-Based Compensation The Company accounts for stock-based compensation arrangements in accordance with the provision of ASC 718-10 and ASC 505-50 “Stock Compensation and Equity Based Payments to Non-Employees.” ASC 718 requires companies to estimate the fair value of share-based payment awards on the date of grant using an option-pricing model. The value of the portion of the award that is ultimately expected to vest is recognized as expense over the requisite service periods.In accordance with ASC 505-50, equity instruments issued to non-employees for services and goods are shares of our common stock or options to purchase shares of our common stock. We expense the fair value of these securities over the period in which the related services are received. The Company uses the Black-Scholes option-pricing model as its method of valuation for share-based awards.The Company’s determination of fair value of share-based payment awards on the date of grant using an option-pricing model is affected by our stock price as well as assumptions regarding a number of highly complex and subjective variables. These variables include, but are not limited to our expected stock price volatility over the term of the awards, and certain other market variables such as the risk free interest rate. (j) Income Taxes The current or deferred tax consequences of all events that have been recognized in the financial statements are measured based on provisions of enacted tax law to determine the amount of taxes payable or refundable in future periods. Effective with the July 2007 reorganization, deferred tax assets and liabilities are recognized for the estimated future tax consequences attributable to differences between financial statement carrying amounts of existing assets and liabilities, and their respective tax basis.Deferred tax assets and liabilities are measured using enacted tax rates for the years in which those temporary differences are expected to be recovered or settled.The effect of a change in tax rates on deferred tax assets and liabilities is recognized into income during the period that includes the enactment date.A valuation allowance is established to reduce deferred tax assets if it is more likely than not that all, or some portion of, such deferred tax assets will not be realized.The Company accounts for uncertain tax positions in accordance with ASC 740-10. ASC 740-10-25 prescribes a recognition threshold and measurement attribute for financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. The Company does not believe it has any material unrecognized income tax positions. When applicable, the Company's practice is to recognize interest and penalties related to income tax matters in income tax expense. As of March 31, 2010 and December 31, 2009, there was no accrual for interest or penalties recorded on the condensed consolidated balance sheets. The Company and its subsidiaries file income tax returns in the U.S. Federal jurisdiction. The Company and its subsidiaries' U.S. Federal income tax returns prior to fiscal year 2006 are closed and management continually evaluates expiring statutes of limitations. U.S. state jurisdictions have statutes of limitations that generally range from three to five years. (k)Cost of Services Cost of services represents direct job costs plus direct labor and related benefits and payroll taxes. As of January 1, 2009, the Company implemented a system that allows us to utilize actual time cards to allocate employee labor. As such, payroll dollars are categorized as cost of services and selling, general and administrative expense. (l)Segment Reporting Operating segments are defined as components of an enterprise for which separate financial information is available and evaluated regularly by the chief operating decision maker, or decision making group, in deciding the method to allocate resources and assess performance. The Company currently has one reportable segment for financial reporting purposes, which represents the Company's core business as a utility and energy consulting and issues analysis firm. (m) Non-controlling Interest Non-controlling interest consists of the minority owned portion of the Company’s 60% owned subsidiary, the Intelligent Project LLC. ASC 810-10-65 establishes new standards, effective January 1, 2009, that govern the accounting for and reporting of (1) non-controlling interest in partially owned consolidated subsidiaries and (2)the loss of control of subsidiaries. Significant changes to the accounting for non-controlling interests include (a)the inclusion of non-controlling interests in the equity section of the controlling entity’s consolidated balance sheet rather than in the mezzanine section and (b)the requirement that changes in the controlling entity’s interest in the non-controlling interest, without a change in control, be recognized in the controlling entity’s equity rather than being accounted for by the purchase method, which accounting under the purchase method would have given rise to goodwill. 10 Additionally, the adoption of ASC 810-10-65 requires that net income, as previously reported prior to the adoption of ASC 810-10-65, be adjusted to include the net income attributable to the non-controlling interest, and that a new separate caption for net income attributable to common shareholders of the Company be presented in the condensed consolidated statements of operations. ASC 810-10-65 also requires similar disclosure regarding comprehensive income. (n)Foreign Currency Translation and Transactions The U.S. dollar is the reporting currency for all periods presented. The financial information for the Company outside the United States is measured using the local currency as the functional currency. Assets and liabilities for the Company’s foreign subsidiary are translated into U.S. dollars at the exchange rate in effect on the respective balance sheet dates, and revenues and expenses are translated into U.S. dollars based on the average rate of exchange for the corresponding period. Exchange rate differences resulting from translation adjustments are accounted for as a component of accumulated other comprehensive income. Gains and (losses) from foreign currency transactions are reflected in the condensed consolidated statements of operations under the line item selling, general and administrative expense. The foreign exchange loss was $(4,129) and $(1,246) for the three months ended March 31, 2010 and 2009, respectively. Such foreign currency transactions include primarily billings denominated in foreign currencies by the Company’s U.S. subsidiary, which are reported based on the applicable exchange rate in effect on the balance sheet date. (o)Reclassification Certain reclassifications have been made to conform to prior periods’ data to the current presentation. These reclassifications had no effect on reported losses. (p)Recently Issued Accounting Standards In October 2009, the Financial Accounting Standards Board (“FASB”) issued guidance on “Multiple Deliverable Revenue Arrangements,” updating ASC 605 “Revenue Recognition.” This standard provides application guidance on whether multiple deliverables exist, how the deliverables should be separated and how the consideration should be allocated to one or more units of accounting. This update establishes a selling price hierarchy for determining the selling price of a deliverable. The selling price used for each deliverable will be based on vendor-specific objective evidence, if available, third-party evidence if vendor-specific objective evidence is not available, or estimated selling price if neither vendor-specific or third-party evidence is available. The Company is currently evaluating the requirements of this guidance and has not yet determined the impact of its adoption on the Company’s consolidated financial statements. In October 2009, the FASB issued ASC 985-605, “Software Revenue Recognition.” This guidance changes the accounting model for revenue arrangements that include both tangible products and software elements that are “essential to the functionality,” and scopes these products out of current software revenue guidance. The new guidance will include factors to help companies determine what software elements are considered “essential to the functionality.” The amendments will now subject software-enabled products to other revenue guidance and disclosure requirements, such as guidance surrounding revenue arrangements with multiple deliverables. The amendments in this guidance are effective prospectively for revenue arrangements entered into or materially modified in the fiscal years beginning on or after June15, 2010. Early application is permitted. The Company is currently evaluating the requirements of this guidance and has not yet determined the impact of its adoption on the Company’s consolidated financial statements. In February 2010, the FASB issued FASB ASU 2010-09, “Subsequent Events, Amendments to Certain Recognition and Disclosure Requirements,” which clarifies certain existing evaluation and disclosure requirements in ASC 855 “Subsequent Events” related to subsequent events. FASB ASU 2010-09 requires SEC filers to evaluate subsequent events through the date in which the financial statements are issued and is effectively immediately. The new guidance does not have an effect on its consolidated results of operations and financial condition. Management does not believe that any other recently issued, but not yet effective, accounting standards if currently adopted would have a material effect on the accompanying condensed financial statements. 11 NOTE 4 - ACCOUNTS PAYABLE AND ACCRUED EXPENSES At March 31, 2010 and December 31, 2009, accounts payable and accrued expenses consisted of the following: March 31, 2010 December 31, 2009 Accounts payable $ $ Accrued payroll and vacation Due to Knox Lawrence International, LLC Other accrued expenses $ $ NOTE 5 – NOTES PAYABLE At March 31, 2010 and December 31, 2009, secured revolving credit facilities and other debt obligations consisted of the following: March 31, 2010 December 31, 2009 Secured revolving credit facilities: (1 ) Proficio Bank $ $ (2 ) Chase Bank (3 ) Subtotal Related party notes Current maturities of debt Long-term debt $ $ 1) On October 14, 2009, the Company, entered into a revolving loan agreement with Proficio Bank (the “Loan Agreement”). Pursuant to the terms of the Loan Agreement, the Lender agreed to loan up to $500,000 (the “Loan”) to the Company which amounts will be evidenced by a Senior Secured Revolving Promissory Note. The Loan matures on October 14, 2010, unless earlier accelerated upon the occurrence of an event of default, as such term is defined in the loan agreement. Interest on the Loan is payable monthly in arrears commencing on November 1, 2009, at a rate which is equal to the Wall Street Journal prime rate plus 2.5%, or a minimum of6.5%. In the event of default, as such term is defined in the Loan Agreement; the interest rate shall bear additional interest of 3%.The Loan is secured by all of our property, including, all our accounts, inventory, furniture, fixtures, equipment, leasehold improvements, chattel paper and general intangibles and all proceeds thereof. In connection with the Loan, in addition to the Loan Agreement, we entered into a Security Agreement with Proficio Bank and the holders of the senior subordinate debentures issued by Utilipoint entered into a Subordination and Standstill Agreement.There was a balance of $178,384 outstanding at March 31, 2010. 2) In July 2009, IP secured a revolving credit facility with Chase Bank. The credit facility allows IP to borrow up to $15,000 at an interest rate ranging from 13.24% to 19.24%.Interest accrues at an annual percentage rate of 13.24% for purchases and 19.24% for cash advances and overdraft protection. As of March 31, 2010, the amount outstanding under this credit facility was $7,256. 3) As of March 31, 2010 and December 31, 2009, the Company had unsecured notes payable due to current and former shareholders totaling $681,942 and $817,951, respectively.The various notes accrue interest ranging from 4% to 12% per annum and were subordinated to obligations under the above credit facility borrowings. KnoxLawrence International, LLC (“KLI”), a shareholder,has provided financing including: (i) On December 31, 2008, Utilipoint issued a Senior Subordinated Debenture to KLI in the principal amount of $62,500. The Debenture provides for payment of interest in the amount of 10% per annum. The Debenture matures on December 31, 2013.As of March 31, 2010 and December 31, 2009, the balance outstanding was $62,500. (ii) On January 15, 2009, Utilipoint issued a Senior Subordinated Debenture to KLI in the principal amount of $10,000. The Debenture provides for payment of interest in the amount of 10% per annum and matures on January 15, 2014.As of March 31, 2010 and December 31, 2009, the balance outstanding was $10,000. (iii) On June 30, 2009, the Intelligent Project, LLC issued an unsecured promissory note to KLI IP Holding, Inc., a shareholder in The Intelligent Project, LLC, in the amount of $108,969. Interest on this note accrues at an annual percentage rate of 5%. The note matures on June 30, 2012. As of March 31, 2010 and December 31, 2009, the balance outstanding was $108,969. (iv) On July 1, 2009, Utilipoint issued a Revolving Senior Subordinated Debenture to KLI. The Debenture provides for payment of interest in the amount of 10% per annum and matures on July 1, 2014.As of March 31, 2010 and December 31, 2009, the balance outstanding was $178,367 and $137,067, respectively. 12 Officers and other affiliates of Utilipoint have provided the following financing including: (i) On January 1, 2006, Utilipoint issued a Senior Subordinated Debenture to Bruce R. Robinson Trust in the principal amount of $447,106. The Debenture provides for payment of interest in the amount of 12% per annum. On March 31, 2010, per terms of an extension agreement, the Debenture maturity date was extended to June 30, 2010. As of March 31, 2010 and December 31, 2009, the balance outstanding was $322,106 and $422,106, respectively. (ii) An unsecured note bearing interest at a variable interest rate whichwasdue onAugust 20, 2009but extended through 2010. The outstanding balance was $0 and $16,309 as of March 31, 2010 and December 31, 2009, respectively. (iii) An unsecured note bearing interest at 4% per annum which is due on May 4, 2010. The outstanding balance was $0 and $5,000 as of March 31, 2010 and December 31, 2009, respectively. (iv) An unsecured note bearing interest at 10% per annum which is due on January 15, 2014. The outstanding balance was $0 and $15,000 as of March 31, 2010 and December 31, 2009, respectively. In accordance with separation agreement with a former executive, a $16,000 note payable which was originally due on September 23, 2009 was restructured on August 1, 2009 in connection with the resignation of the Company executive who holds the note. Per terms of a separation agreement, the former Company executive agreed to an extension of terms.As of March 31, 2010 and December 31, 2009, the balance outstanding was $0 and $16,000 respectively. Interest expense on notes payable and the revolving credit facilities was $27,438 and $22,226 for the three months ended March 31, 2010 and 2009, respectively. The Company's contractual payments of long-term related party borrowings at March 31, 2010 are as follows: Year Amount $ - Total $ NOTE 6 - 401(K) PLAN The Company maintains a defined contribution retirement plan under Internal Revenue Code Section 401(k).Substantially all regular full time employees are eligible to participate in the plan.The Company matches each eligible employee’s salary reduction contribution up to a limit of 3%.The Company’s contributions were $5,316 and $1,451 for the three months ended March 31, 2010 and 2009, respectively. 13 NOTE 7 - STOCKHOLDERS’ DEFICIT In accordance with the reverse merger on August 21, 2009 (refer to Note 1,Description of Business), an aggregate of 1,348,516 shares with a par value of $.001 of Midas Medici were issued to Utilipoint shareholders in exchange for 42,191 Utilipoint shares (which represented 100% of the then outstanding shares). This included 21,523 Utilipoint Series A Preferred Stock that were converted to 687,922 Midas Medici common shares. Further, all outstanding Utilipoint stock options at the time of the reverse merger were exchanged for 172,597 Midas Medici stock options in accordance with the Midas Medici stock option program, adopted on July 27, 2009. The shares of common stock issued in connection with thereverse mergerwere not registered with the Securities and Exchange Commission and are considered to be restricted securities. As a result of the reverse merger, all references to common stock, preferred stock, share and per share amounts were retroactively restated to reflect the exchange ratio of 31.96217203 shares of Midas Medici’s Common Stock for 1 share of all of the classes of the Utilipoint’s common stock and preferred stock outstanding immediately prior to the merger as if the exchange had taken place as of the beginning of the earliest period presented. In February 2010, the Company completed a public offering totaling $1,280,000. The public offering included 256,000 shares of our common stock at a price of $5.00 per share. Certain of our affiliates converted outstanding liabilities of $250,000 in the offering, pursuant to which they purchased shares of our common stock at the public offering price of $5.00, which constitute part of the 256,000 shares sold in the offering. Stock Issued and Outstanding – The total number of shares of capital stock which the Company shall have authority to issue is fifty million (50,000,000). These shares shall be divided into two classes with 40,000,000 shares designated as Common Stock at $.001 par value and 10,000,000 shares designated as Preferred Stock at $.001 par value (the “Preferred Stock”). The Preferred Stock of the Company shall be issued by the Board of Directors of the Company in one or more classes or one or more series within any class and such classes or series shall have such voting powers, full or limited, or no voting powers, and such designations, preferences, limitations or restrictions as the Board of Directors of the Company may determine, from time to time. Holders of shares of Common Stock shall be entitled to cast one vote for each share held at all stockholders' meetings for all purposes, including the election of directors. Shares issued and outstanding at March 31, 2010 and December 31, 2009 were: March 31, 2010 December 31, 2009 Common Stock issued (*) Treasury shares held ) ) Common Stock outstanding (*) including converted retroactive restatement of Series A Preferred Stock. Preferred Stock Dividends - Prior to the merger transaction, the Company was required to pay preferential cumulative dividends in cash to the holders of the Series A Preferred Stock as follows: ·An annual dividend equal to 13% of the original purchase price, payable quarterly on October 31st, January 31st, April 30th and July 31st of each year commencing on October 31, 2007 (the “Quarterly Dividends”). This equated to $34,125 per quarter. ·Commencing on January 31, 2010, and continuing on the last day of each month thereafter until July 23, 2010, a dividend equal to the monthly payment that would be payable on the Original Purchase Price based on a 24-month amortization schedule using a 13% annual interest rate (the “Monthly Dividends”).This equated to $49,919 per month. ·Upon the first to occur of the following: (i) a liquidation of the Company; (ii) a change in control of the Board of Directors of the Company; or (iii) the failure to convert the Series A Preferred Stock to Common Stock by July 23, 2010, a dividend equal to the Original Purchase Price less any portion of the Monthly Dividends that would be allocable to principal if the Monthly Dividends were treated as loan payments (the “Balloon Dividend”).This equated to an $812,382 Balloon Dividend. Series A Preferred Stock dividends were cumulative so that, if the Company was unable to pay, or if the Board of Directors failed to declare Series A Preferred Stock dividend for any period, such Series A Preferred Stock dividends nevertheless accrued and were payable in subsequent periods.Any payment of Series A Preferred Stock dividends by the Company in any periodfirst were to be applied to any accrued but unpaid Series A Preferred Stock dividends for prior periods, in chronological order, and then to dividends due for that period. 14 As of March 31, 2010, dividends declared but not paid totaled $42,187. As of the acquisition date of August 21, 2009 and as of March 31, 2010, $204,271 of stated Series A Preferred Stock dividends had been paid to the preferred shareholders by KLI on behalf of Utilipoint. Refer to Note 11, Related Party Transactions - Utilipoint Preferred Dividends. The discount resulting from the increasing rate feature of the Series A Preferred Stock dividend represented an unstated dividend cost that was being amortized over the three year period preceding payment of the Balloon Dividend using the effective interest method, by charging the imputed dividend cost against Additional Paid-in Capital.The total stated dividends, whether or not declared, and unstated dividend cost combined represented a period’s total preferred stock dividend, which was deducted from net income (loss) to arrive at net loss available to common shareholders. Pursuant to the Merger Agreement, the 21,523 outstanding shares of Series A Preferred Stock were converted to 687,922 Midas Medici common shares (refer to Note 1, Description of Business). Common Stock Dividends The Company may declare dividends on the common stock. There has been no common stock dividends declared as of March 31, 2010. Under the terms of the Loan Agreement with Proficio Bank (refer to Note 5, Notes Payable), the Company is restricted from declaring or paying dividends without the prior written consent of the bank, so long as it may borrow under the Loan Agreement or so long as any indebtedness remains outstanding under the Loan Agreement. NOTE 8 - STOCK OPTIONS AND WARRANTS On July 27, 2009, the Board approved the Midas Medici Group Holdings, Inc. 2009 Incentive Stock Option Plan (the “MMGH Option Plan”). The maximum number of shares that may be issued under the MMGH Option Plan is 650,000. However for a period of ten (10) years commencing January 1, 2010, the maximum number of shares issuable under the MMGH Option Plan shall be equal to 20% of the issued shares of the Company’s common stock on a fully diluted basis but shall not be less than 650,000. Pursuant to the MMGH Option Plan, incentive stock options or non-qualified options to purchase shares of common stock may be issued.The MMGH Option Plan may be administered by our board of directors or by a committee to which administration of the MMGH Option Plan, or part of the MMGH Option Plan, may be delegated by our board of directors. Options granted under the MMGH Option Plan are not generally transferable by the optionee except by will, the laws of descent and distribution or pursuant to a qualified domestic relations order, and are exercisable during the lifetime of the optionee only by such optionee. Options granted under the MMGH Option Plan vest in such increments as is determined by our board of directors or designated committee. To the extent that options are vested, they must be exercised within a maximum of thirty days of the end of the optionee's status as an employee, director or consultant, or within a maximum of 12 months after such optionee's termination or by death or disability, but in no event later than the expiration of the option term. The exercise price of all stock options granted under the plan will be determined by our board of directors or designated committee. With respect to any participant who owns stock possessing more than 10% of the voting power of all classes of our outstanding capital stock, the exercise price of any incentive stock option granted must equal at least 110% of the fair market value on the grant date. Stock option awards granted from the MMGH Option Plan are granted at the fair market value on the date of grant, vest over a period determined at the time the options are granted, ranging from zero to one year, and generally have a maximum term of ten years. Certain options provide for accelerated vesting if there is a termination of employment event for specified reasons set forth in certain employment agreements. When options are exercised, new shares of the Company’s common stock, par value $0.001 per share, are issued. On July 27, 2009 the Company granted options to purchase an aggregate of 247,500 shares of common stock under the MMGH Plan with a weighted-average exercise price of $2.27. On August 21, 2009, the Company completed an offer to exchange Utilipoint stock options for Midas Medici stock options (the “Exchange”). All previously granted Utilipoint options were exchanged for new Midas Medici options with a lower exercise price on a one-for-thirty two basis. Options for an aggregate of 5,400 shares of Utilipoint’s common stock were exchanged. Options granted pursuant to the Exchange have an exercise price of $1.56 per share and vested on grant date. The outstanding Utilipoint options were exchanged for 172,597 Midas Medici options. On August 21, 2009, we issued options to purchase 45,000 shares of our common stock to employees and one of our directors at an exercise price of $6.00 per share. On October 26, 2009, we issued options to purchase 7,000 shares of our common stock to an employee at an exercise price of $6.00 per share. 15 As part of our initial public offering completed on February 22, 2010, the Underwriter, National Securities Corporation received a warrant to acquire up to 12,800 shares of our common stock at an exercise price of $6.00 (120% of the offering price to the public in this offering). The warrant is exercisable on the first anniversary of the effective date of the prospectus and no more than five years from the effective date of the offering. A summary of option activity under the MMGH Option Plan as of March 31, 2010, and changes during the period then ended is presented below: Weighted-Average Weighted-Average Remaining Aggregate Shares Exercise Price Contractual Term Intrinsic Value Outstanding at January 1, 2010 $ Granted - $
